DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Double Patenting Rejection
Applicant's arguments filed 01/24/2022 have been fully considered and are not persuasive. The double patenting rejection is maintained. See the updated rejection in light of the amendments. 
Rejection Under 101
Applicant's arguments filed 01/24/2022 have been fully considered. Applicant’s arguments (see Remarks pages 9-14) are persuasive. Specifically, Examiner agrees that the amended claims align with Example 42 of the 2019 PEG. Therefore, the 101 rejection of the amended claims has been withdrawn. 
Rejection Under 103
Applicant's arguments filed 01/24/2022 have been fully considered. Applicant argues that the claims do not appear to teach all of the claimed features of the amended claims, namely the amended features. Since this argument speaks to the amendment it is moot. See the updated rejection in light of the amendments. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-14, 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17, 20-25 of U.S. Patent No. 10607727 in view of Hasan et al. (US 2013/0282402) in view of Myers et al. (US 2008/0046292).  Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Claim 1 would be obvious over claim 1 of U.S. Patent No. 10607727, in view of Hasan, in view of Myers. Hasan teaches where the at least one electronic health-related record comprises a record format that is different than a record format of one or more previously received electronic health-related records (Hasan [0028], [0053]). Hasan also teaches  converting, by the HRDMS, the at least electronic health-related record into a standardized format (Hasan [0039]). Myers teaches providing health-related information sources remote access to the HRDMS over a network, wherein the remote access allows each of the health-related information sources to respectively transmit a health-related record associated with an individual to the HRDMS independent of a registration status of at least one of the health-related information sources or the individual with the HRDMS (Myers [0035], [0041]). Therefore, the claim is not patentably distinct.
Instant Application 16/836266
Claim 1
Patent No. 10607727
Claim 21
A method, by an information processing system comprising a health-related data management system (HRDMS), comprising:
A method, by an information processing system comprising a patient portal, for automatically generating a patient presence at the patient portal, the method comprising:
providing health-related information sources remote access to the HRDMS over a network, wherein the remote access allows each of the health-related information sources to respectively transmit a health-related record associated with an individual to the HRDMS independent of a registration status of at least one of the health-related information sources or the individual with the HRDMS; receiving at least one communication from one or more of the health-related information sources, wherein the communication comprises at least one electronic health-related record and patient identifying information associated with a given individual, where the at least one electronic health-related record comprises health-related information associated with the given individual and a record format that is different than a record format of one or more previously received electronic health-related records, and wherein the communication is absent a request for registering the given individual with the HRDMS;
receiving a plurality of secure communications from a plurality of health-related information sources via one or more external information processing systems, where each secure communication of the plurality of secure communications comprises at least one electronic health-related record associated with a given individual, wherein each electronic health-related record is created by a health-care provider, and wherein the secure communication is absent a request for registering the given individual with the health care patient portal;
analyzing a set of user profiles associated with the HRDMS based on the patient identifying information;
for each secure communication of the plurality of secure communications: analyzing a set of user profiles associated with the patient portal based on patient identifying information from the at least one electronic health-related record, wherein the analyzing comprises comparing at least the patient identifying information from the secure communication to one or more user profiles associated with registered users;
determining that an account for the HRDMS fails to be associated with the given individual;
determining that an account for the health care patient portal fails to be associated with the given individual based on the one or more user profiles failing to comprise data corresponding to at the least patient identifying information;

automatically registering, by the HRDMS and based on the determining, the given individual with the HRDMS, wherein automatically registering the given individual comprises at least generating a user profile for the given individual based at least on the patient identifying information within the communication;
automatically registering, based on the determining, the given individual with the health care patient portal, wherein automatically registering the given individual comprises at least generating a user profile for the given individual based at least on the patient identifying information and the at least one electronic health-related record within the secure communication, and wherein automatically registering the given individual enables the given individual to manage and share electronic health-related records associated with the given individual;
and converting, by the HRDMS, the at least electronic health-related record into a standardized format by generating and storing an HRDMS record comprising the health-related information, wherein the HRDMS record comprises the standardized format; and at least one of presenting or transmitting the HRDMS record to one or more of a health-related information source or the given individual.
generating and storing a patient portal record comprising at the least patient identifying information from the at least one electronic health-related record of the secure communication, the patient portal record being presentable to a user in a standardized format;

and automatically sending a communication to at least one of the health-related information source and the given individual, wherein the communication notifies the at least one of the health-related information source and the given individual that the given individual has been automatically registered with the health care patient portal; storing each of the patient portal records in one of a plurality of portions of memory based on a source type associated with a source of the electronic health-related record from which the patient portal record was generated, wherein patient portal records generated from electronic health-related records provided by a user source type are stored in a first portion of the memory dedicated to user provided electronic health-related data associated with the user, wherein patient portal records generated from electronic health-related records associated with a registered entity source type are stored in a second portion of the memory dedicated to electronic health-related data provided by entities registered with the patient portal, and wherein patient portal records generated from electronic health-related records associated with a non-registered entity source type are stored in a third portion of the memory dedicated to electronic health- related data provided by entities that are not registered with the patient portal; identifying a plurality of separate areas within a customizable user interface of the patient portal, wherein each separate area of the plurality of separate areas is assigned to a different one of the first portion of the memory, second portion of the memory, and third portion of the memory; selecting one or more of the patient portal records for display in one of the separate areas of the customizable user interface according to which of the plurality of portions of memory the one or more patient portal records were accessed from; and presenting, based on the selecting, each of the one or more patient portal records to the given individual in the customizable user interface of the patient portal, wherein each of the one or more patient portal records is presented with at least an indication of the source type associated with the patient portal record, and wherein patient portal records from the first portion of the memory are displayed in a first separate area of the plurality of separate areas, patient portal records from the second portion of the memory are displayed in a second separate area of the plurality of separate areas, and patient portal records from the third portion of the memory are displayed in a third separate area of the plurality of separate areas, wherein patient portal records associated with the given individual and provided by user source type entities, registered source type entities, and non-registered source type entities are directly reachable from the customizable user interface by simultaneously presenting the first separate area, the second separate area, and the third separate area within the customizable user interface.


Claim 2 contains the same or substantially similar limitations as claim 21 of U.S. Patent No. 10468133, which are also obvious variants in view of the aspects of claim 1 discussed above. 
Claim 3 contains the same or substantially similar limitations as claim 23 of U.S. Patent No. 10468133, which are also obvious variants in view of the aspects of claim 1 discussed above. 
Claim 4 contains the same or substantially similar limitations as claim 17 of U.S. Patent No. 10468133, which are also obvious variants in view of the aspects of claim 1 discussed above. 
Claim 5 contains the same or substantially similar limitations as claim 24 of U.S. Patent No. 10468133, which are also obvious variants in view of the aspects of claim 1 discussed above. 
Claim 7 contains the same or substantially similar limitations as claim 17 of U.S. Patent No. 10468133, which are also obvious variants in view of the aspects of claim 1 discussed above. 
Claim 8 contains the same or substantially similar limitations as claim 22 of U.S. Patent No. 10468133, which are also obvious variants in view of the aspects of claim 1 discussed above. 
Claim 9 contains the same or substantially similar limitations as claim 20 of U.S. Patent No. 10468133, which are also obvious variants in view of the aspects of claim 1 discussed above. 
Claim 10 contains the same or substantially similar limitations as claim 25 of U.S. Patent No. 10468133, which are also obvious variants in view of the aspects of claim 1 discussed above. 
Claim 11 contains the same or substantially similar limitations as claim 21 of U.S. Patent No. 10468133, which are also obvious variants in view of the aspects of claim 1 discussed above. 
Claim 12 contains the same or substantially similar limitations as claim 21 of U.S. Patent No. 10468133, which are also obvious variants in view of the aspects of claim 1 discussed above. 
Claim 13 contains the same or substantially similar limitations as claim 17 of U.S. Patent No. 10468133, which are also obvious variants in view of the aspects of claim 1 discussed above. 
Claim 14 contains the same or substantially similar limitations as claim 24 of U.S. Patent No. 10468133, which are also obvious variants in view of the aspects of claim 1 discussed above. 
Claim 16 contains the same or substantially similar limitations as claim 16, 17, 21 of U.S. Patent No. 10468133, which are also obvious variants in view of the aspects of claim 1 discussed above. 
Claim 12 contains the same or substantially similar limitations as claim 21 of U.S. Patent No. 10468133, which are also obvious variants in view of the aspects of claim 1 discussed above. 
Claim 18 contains the same or substantially similar limitations as claim 21 of U.S. Patent No. 10468133, which are also obvious variants in view of the aspects of claim 1 discussed above. 
Claim 19 contains the same or substantially similar limitations as claim 20 of U.S. Patent No. 10468133, which are also obvious variants in view of the aspects of claim 1 discussed above. 
Claim 20 contains the same or substantially similar limitations as claim 21 of U.S. Patent No. 10468133, which are also obvious variants in view of the aspects of claim 1 discussed above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bertha et al. (US 2013/0144637) in view of Hasan et al. (US 2013/0282402) in view of Myers et al. (US 2008/0046292).  
Regarding claim 1, Bertha discloses a method, by an information processing system comprising a health-related data management system (HRDMS), comprising ([0034] the enrollment/registration for notification services by one or more patients… may automatically enroll/register patients; [0037] the data management system 100 (and/or other computing device) may create a patient profile for each enrolled/registered patient via the enrollment/registration process (e.g., via the registration module 270 of the data management system 100) {interpreted to teach a patient presence at the patient portal or HRDMS}):
receiving at least one communication from one or more of the health-related information sources, (Bertha [0034] discloses a patient (e.g., a patient or patient representative operating a patient computing device) may access a webpage or portal of a care provider to enroll/register for notification services.; Via the application, the patient may be able to provide communications preferences and view notifications. {interpreted to disclose communications being received from a provider})
wherein the communication comprises at least one electronic health-related record and patient identifying information associated with a given individual, (Bertha [0047] discloses that in addition to claims data/information, the data management system 100 (and other computing devices) may also receive, access, process, and/or analyze other health-related data/information, such as patient data/information and/or historical data/information from an electronic medical record (EMR) of a patient [0047] discloses data/information regarding treatments, surgeries, schedules, spending habits, activity levels, insurance information, payment information, family history, interests, hobbies, and/or the like) 
where the at least one electronic health-related record comprises health-related information associated with the given individual (Bertha [abstract] Systems, methods, apparatus, and computer program products are provided for providing at least one notification to a patient. In one embodiment, health-related data/information may be used to identify a patient).
wherein the communication is absent a request for registering the given individual with the HRDMS; (Bertha [0034] discloses a care provider may automatically enroll/register patients {interpreted to disclose communication absent a request to register the patient})
analyzing a set of user profiles associated with the HRDMS based on the patient identifying information; (Bertha [0037] discloses the data management system 100 (and/or other computing device) may use the biographic information to identify an existing patient profile for a patient)
determining that an account for the HRDMS fails to be associated with the given individual; automatically registering, by the HRDMS and based on the determining, the given individual with the HRDMS, wherein automatically registering the given individual comprises at least generating a user profile for the given individual based at least on the patient identifying information within the communication; and (Bertha [0038] discloses that the data management system 100 (and/or other computing device) may create a patient profile for John Smith or use his biographic information to identify an existing patient profile for him based on, for example, his Social Security Number. {interpreted to disclose automatically registering if there is no account already created thus allowing them to interact with the system})
Bertha does not appear to expressly disclose where the at least one electronic health-related record comprises a record format that is different than a record format of one or more previously received electronic health-related records, and generating and storing a HRDMS record comprising the at least patient identifying information from the at least one electronic health-related record of the communication, the HRDMS record being presentable to a user in a standardized format. However, Hasan teaches it is old and well-known in the art of electronic records processing to have:
where the at least one electronic health-related record comprises a record format that is different than a record format of one or more previously received electronic health-related records, and (Hasan [0053] teaches that health care data is stored on an insurers' computer or series of computers in several databases, each of which often being in a unique format, with each database format being incompatible with other database formats. For example, one insurer may have their health care data stored in one format, and a second insurer may have their health care-related data stored in a second format that is not compatible with the one format [0028] teaches the computer is also configured to receive the payor healthcare data from at least one payor computer system from the one or more payor computer systems. The payor healthcare data from each of the one or more payor computer systems are configured to convert into a normalized format by a normalization system. The normalized format is of a type that displays healthcare data from one or more sources such that any healthcare data associated with a healthcare record which has the same meaning will be expressed in the same format despite any prior formatting)
converting, by the HRDMS, the at least electronic health-related record into standardized format by generating and storing an HRDMS record comprising the health-related information, wherein the HRDMS record comprises the standardized format; and at least one of presenting or transmitting the HRDMS record to one or more of a health-related information source or the given individual (Hasan [0039] teaches wherein the computer is configured to communicate with each of the one or more payor computer systems of a type that includes one or more databases storing one or more healthcare records containing a plurality of payor healthcare data related to a patient; wherein the plurality of payor healthcare data related to the patient have been converted into a normalized format by a normalization system; [0054] teaches data from each database set 4, 6, 8 can be transmitted to a data processing system 10 that normalizes the data into a format readable by particular health care participants 13. [0369] teaches that each field listed above represents data that can exist anywhere on database sets 4, 6, or 8, and be in any format or language. If any request 22 is made which calls up one or more of the above records, data processing system 10 searches, extracts, and normalizes the data so it appears in the correct field in the record. [0472] teaches that the presentation sub-system 42 manages the normalized data and information into a presentable format for participants 13. For example, the world-wide-web, being a popular destination for users of the internet, accepts output in HTML format, and is accessible by a conventional internet browser. It is appreciated, however, that such data may be presented in virtually any form to accommodate different access devices (for example, WAP for mobile devices). [0473] teaches that the personal health record may be accessible to participants 13, particularly patients 13 and providers 14 at presentation sub-system 42)
“The normalized format is of a type that displays healthcare data from one or more sources such that any healthcare data associated with a healthcare record which has the same meaning will be expressed in the same format despite any prior formatting.” See Hasan [0028].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Bertha to incorporate where the at least one electronic health-related record comprises a record format that is different than a record format of one or more previously received electronic health-related records, and generating and storing a HRDMS record comprising the at least patient identifying information from the at least one electronic health-related record of the communication, the HRDMS record being presentable to a user in a standardized format, as taught by Hasan. Converting different formatted data into one readable format allows for data to be gathered from multiple different sources regardless of their original format. This allows for more data to be obtained on the patient in order to properly address the patient’s needs. 
Bertha-Hasan does not appear to explicitly teach the following. However, Myers teaches it would be old and well-known in the art of healthcare data processing where:
providing health-related information sources remote access to the HRDMS over a network, wherein the remote access allows each of the health-related information sources to respectively transmit a health-related record associated with an individual to the HRDMS independent of a registration status of at least one of the health-related information source or the individual with the HRDMS; (Myers [0035] FIGS. 1A-B and 2-3 comprises a general overview of the interoperable healthcare data exchange platform 100 of the present invention and its component parts. The interoperable healthcare data exchange platform 100 seamlessly links a plurality of disparate, remote General Practice (GP) applications 110 generally representing provider systems containing electronic health records (EHRs) 120 to enable the real-time collection, processing and centralized storage of health records at a data store 160, along with enabling controlled access to the centralized storage [0041] It should be appreciated that a significant number of GP applications 110 may thus be involved in the platform 100. The platform 100 does not typically limit the number of providers that may communicate with and submit health records on a patient-by-patient basis to the health record data store 160. As described in greater detail below, each one of the GP applications 110 will provide unique medical information to the data store 160 through a network such as the Internet or a dedicated network or other network means)
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the prior teachings/disclosure to incorporate providing health-related information sources remote access to the HRDMS over a network, wherein the remote access allows each of the health-related information sources to respectively transmit a health-related record associated with an individual to the HRDMS independent of a registration status of at least one of the health-related information source or the individual with the HRDMS as taught by Myers in order for the centralized storage of the patient’s entire medical record. From here, accurate exchanges of health information can take place between authorized individuals. See Myers [0010]-[0011].  
Regarding claim 2, Bertha-Hasan-Myers teaches the method of claim 1 (see above), and Bertha further discloses:
automatically sending a communication to at least one of the health-related information source and the given individual, wherein communication notifies the at least one of the health- related information source and the given individual that the given individual has been automatically registered with the HRDMS. (Bertha [0057] discloses that in response to (e.g., after) a determination by the appropriate computing device that an identified patient (e.g., John Smith) in this example has visited a fitness center (e.g., a fitness location) once in the past seven days or three times in the past seven days, the data management system 100 (and/or other computing device) can generate, queue, and/or provide an appropriate notification to the patient's mobile device 105; [0034] A patient may be an individual, a family, a company, an organization, an entity, a department within an organization, a representative of an organization and/or person, and/or the like. {interpreted to disclose sending automatic communication to providers and individuals} [0034] Or, a care provider may automatically enroll/register patients for notification services, unless they opt out. {interpreted to disclose notifying when patient is registered}).
Regarding claim 9, Bertha-Hasan-Myers teaches the method of claim 1, and Bertha further discloses wherein the one or more of the health-related information sources is a health care facility, and wherein the method further comprises: determining, based on receiving the at least one communication, if the health care facility has not been previously registered with the HRDMS; and based on determining that the health care facility has not been previously registered with the HRDMS, automatically registering the health care facility based on information within the at least one communication (Bertha [0047] the data management system 100 (and other computing devices) may also receive, access, process, and/or analyze other health-related data/information, such as patient data/information and/or historical data/information from an electronic medical record (EMR) of a patient [0034] a care provider may automatically enroll/register patients; [0038] The data management system 100 (and/or other computing device) may create a patient profile for John Smith or use his biographic information to identify an existing patient profile for him).
Claim 11 recite substantially similar limitations as those already addressed in claim 1, and, as such, are rejected for similar reasons as given above. Additionally, Bertha discloses coupling a plurality of health-related participants to each other (Bertha [0034] a patient (e.g., a patient or patient representative operating a patient computing device) may access a webpage or portal of a care provider to enroll/register for notification services.; Via the application, the patient may be able to provide communications preferences and view notifications. {interpreted to disclose communications being received by the patient from a provider and therefore coupling participants to each other}). 
Claim 12, recite substantially similar limitations as those already addressed in claims 1 and 2, and, as such, are rejected for similar reasons as given above. 
Claims 3-5, 7-8, 13-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bertha-Hasan-Myers in view of Mathur et al. (US 2012/0239413).  
Regarding claim 3, Bertha-Hasan-Myers teaches the method of claim 2, but does not appear to explicitly teach wherein the communication sent to the at least one of the health- related information source and the given individual comprises at least a login identifier and a login password for the HRDMS, and a uniform resource locator pointing to the HRDMS. However, Mathur teaches it is old and well known in the art of healthcare data processing wherein the communication sent to the at least one of the health- related information source and the given individual comprises at least a login identifier and a login password for the HRDMS, and a uniform resource locator pointing to the HRDMS. (Mathur [0047] users object includes a user ID topic and the following attributes: login, password, date of last login, date of creation; [0047] The providers object (e.g. information associated with a healthcare provider such as a doctor) receives a great deal of data from the other objects and includes a provider ID topic and the following attributes: provider type, type, status, gender, direct email address, electronic service uniform resource locator). 
Secure communications would ensure that personal information in the health record is kept private. See Mathur [0082].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Bertha-Hasan-Myers, as modified above, to incorporate wherein the communication sent to the at least one of the health- related information source and the given individual comprises at least a login identifier and a login password for the HRDMS, and a uniform resource locator pointing to the HRDMS as taught by Mathur. Providing party credentials allows for authorization of the parties before they can access any of the health-related information.
Regarding claim 4, Bertha-Hasan-Myers teaches the method of claim 2, but does not appear to explicitly teach the following, however, Mathur teaches wherein the at least one communication is a secure communication. (Mathur [0052] the HISP server 103 is an Internet-based service that manages the secure exchange of information between nodes 162 and providers outside of the health information grid 102a). The motivations to combine the above mentioned references was discussed in the rejection of claim 3, and incorporated herein.
Regarding claim 5, Bertha-Hasan-Myers-Mathur teaches the method of claim 4, and Mathur further teaches wherein the secure communication conforms to a DIRECT messaging standard and is addressed to a DIRECT messaging address of the HRDMS. (Mathur [0052] the HISP server 103 is an Internet-based service that manages the secure exchange of information between nodes 162 and providers outside of the health information grid 102a. In one embodiment, the HISP server 103 exchanges messages using The DIRECT Project Specifications; Fig. 3C; [abstract] The data encryption engine encrypts or decrypts messages). The motivations to combine the above mentioned references was discussed in the rejection of claim 3, and incorporated herein.
Regarding claim 7, Bertha-Hasan-Myers an teaches the method of claim 1, but does not appear to explicitly teach the following, however, Mathur teaches wherein one or more of the patient identifying information and health-related information are included within the at least one communication as one of structured and unstructured data. (Mathur [0045] When messages are exchanged between nodes, the rendezvous server 101a typically receives data, such as encrypted healthcare data [0046] Objects 166 are also typically provided at each node 162. Objects 166 can be used for storing and managing information at nodes 162. Objects 166 provide attributes and methods for creating, structuring, distributing and synchronizing information between multiple nodes 162. Objects 166 provide, for example, a unique object identifier and/or a list of nodes that participate in the object 166). The motivations to combine the above mentioned references was discussed in the rejection of claim 3, and incorporated herein.
Regarding claim 8, Bertha-Hasan-Myers teaches the method of claim 1, but does not appear to explicitly teach the following, however, Mathur teaches wherein automatically registering the given individual further comprises: automatically generating at least one of a login identifier or a login password associated with the given individual for the HRDMS. (Mathur [0047] users object includes a user ID topic and the following attributes: login, password, date of last login, date of creation {interpreted to teach generation of login and password for the patient}). The motivations to combine the above mentioned references was discussed in the rejection of claim 3, and incorporated herein.
Claim 13 recites substantially similar limitations as those already addressed in claim 4, and, as such, is rejected for similar reasons as given above. 
Claim 14 recites substantially similar limitations as those already addressed in claim 5, and, as such, is rejected for similar reasons as given above.
Claim 16 recites substantially similar limitations as those already addressed in claims 1 and 4, and, as such, is rejected for similar reasons as given above. 
Claim 17 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above. 
Claim 18, recite substantially similar limitations as those already addressed in claim 2, and, as such, are rejected for similar reasons as given above.
Claim 19, recite substantially similar limitations as those already addressed in claim 9, and, as such, are rejected for similar reasons as given above.
Regarding claim 20, Bertha-Hasan-Mathur teaches the method of claim 16, and Hasan further teaches presenting a plurality of HRDMS records to a user, wherein two or more of the HRDMS records comprise data from one or more electronic health-related records provided by different health-related information sources. (Hasan [0054] As FIG. 1 shows, data from each database set 4, 6, 8 can be transmitted to a data processing system 10 that normalizes the data into a format readable by particular health care participants 13. [0369] Each field listed above represents data that can exist anywhere on database sets 4, 6, or 8, and be in any format or language. If any request 22 is made which calls up one or more of the above records, data processing system 10 searches, extracts, and normalizes the data so it appears in the correct field in the record. [0472] The presentation sub-system 42 manages the normalized data and information into a presentable format for participants 13. For example, the world-wide-web, being a popular destination for users of the internet, accepts output in HTML format, and is accessible by a conventional internet browser. It is appreciated, however, that such data may be presented in virtually any form to accommodate different access devices (for example, WAP for mobile devices)). The motivations to combine the above mentioned references was discussed in the previous rejections, and incorporated herein. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bertha-Hasan-Myers in view of Faulkner et al. (US 2009/0228303). 
Regarding claim 10, Bertha-Hasan-Myers teaches the method of claim 1, but does not appear to explicitly teach wherein automatically registering the given individual further comprises: mapping the user profile of the given individual to at least one profile associated with at least one of a health care facility associated with the at least one communication or an Electronic Health Management System (EHMS) through which the at least one communication was received. However, Faulkner teaches it is old and well-known in the art of health care data processing wherein automatically registering the given individual further comprises: mapping the user profile of the given individual to at least one profile associated with at least one of a health care facility associated with the at least one communication or an Electronic Health Management System (EHMS) through which the at least one communication was received. (See Faulkner Fig. 2 {element 52 interpreted as being mapped together with the given individual}).
The source indication helps a patient to differentiate records from different institutions and preserve their records throughout their medical history. See Faulkner [0050].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Bertha-Hasan-Myers, as modified above, to incorporate wherein automatically registering the given individual further comprises: mapping the user profile of the given individual to at least one profile associated with at least one of a health care facility associated with the at least one communication or an Electronic Health Management System (EHMS) through which the at least one communication was received as taught by Faulkner. Mapping to show where the source of the information comes from helps to create an accurate medical record history. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bertha-Hasan-Myers-Mathur-Faulkner. 
Regarding claim 15, Bertha-Hasan-Myers-Mathur teaches the method of claim 13, but does not appear to explicitly teach the following, however, Faulkner teaches it is old and well known in the art of healthcare data processing wherein receiving a request from a first health-related participant for health-related data associated with at least one individual; obtaining the health-related data from at least a second health-related participant; and transmitting, based on the obtaining, the health-related data to the first health-related participant. (Faulkner [0021] The repository program may accept health record documents from the second health institution comprised of multiple elements of medical data and may allow the given patient to selectively authorize a subset of the medical data of the document for transmission to the first clinical record system [0068] Alternatively, the receipt of data may occur as part of an ongoing relationship with a patient who uses multiple institutions 10 and 12, the data being transmitted from the health data repository 30 on a regular basis or by request by the patient or the institution 10 or 12 {construed as the institution requesting the data of the patient}). The motivations to combine the above mentioned references was discussed in the rejections above, and incorporated herein. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686